                            block,!.

ML:KCB                               KUO, M.J.
F.#2018R01867                                                          °0^,
UNITED STATES DISTRICT COURT                                                                 *
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                              INDICTMENT

       - against -                                     CK            la             115
                                                      (T. 49, U.S.C., § 46506(1); T. 18,
DANIEL MARTIN KATZ,                                    U.S.C., §§ 113(a)(5), 2244(b) and 3551
                                                       et seq.)
                        Defendant.


                                       X


THE GRAND JURY CHARGES:


                                        COUNT ONE
     (Abusive Sexual Contact in the Special Aircraft Jurisdiction of the United States)

               1.    On or about February 23, 2018, on an aircraft in the special aircraft

jurisdiction of the United States, to wit: aboard Etihad Airways Flight Number EY 103,

which originated in Abu Dhabi, United Arab Emirates and was bound for John F. Kennedy

International Airport in the Eastern District of New York, the defendant DANIEL MARTIN

KATZ did knowingly and intentionally engage in sexual contact with Jane Doe #1, an

individual whose identity is known to the Grand Jury, without Jane Doe #l's permission.

              (Title 49, United States Code, Section 46506(1); Title 18, United States Code,

Sections 2244(b) and 3551 ^ seq.I

                                       COUNT TWO
              (Assault in the Special Aircraft Jurisdiction of the United States)

               2.    On or about February 23, 2018, on an aircraft in the special aircraft

jurisdiction of the United States, to wit: aboard Etihad Airways Flight Number EY 103,
which originated in Abu Dhabi, United Arab Emirates and was bound for John F. Kennedy

International Airport in the Eastern District of New York, the defendant DANIEL MARTIN

KATZ did knowingly and intentionally assault Jane Doe #1, by offensively touching Jane

Doe #1 without her permission.

             (Title 49, United States Code, Section 46506(1); Title 18, United States Code,

Sections 113(a)(5) and 3551 ^ seq.I


                                                             A TRUE BILL




                                                             FORtPERSON^


RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




    ACTING UNITED bxATESAl iukNEY
    PURSUANT TO 28 C.F R. 0.136.
F.#: 2018R01867

FORMDBD-34        No.
JUN. 85



                          UNITED STATES DISTRICT COURT

                                        EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION

                                THE UNITED STATES OF AMERICA
                                                            V5.




                                                 DANIEL MARTIN KATZ,

                                                                              Defendant.


                                                  INDICTMENT

                    (T. 49,U.S.C.,§ 46506(1); T. 18, U.S.C., §§ 113(a)(5), 2244(b)and
                                                       3551 et seq.l

                        A true bill
                                      (]     ^
                                                                                   Foreperson

                                      r
                  Filed in open court this                        day,

                  of                         A.D.20_


                                                                                        Clerk




                  Bail, $


                              Kayla Sensing,Assistant U.S. Attorney(718)254-6279
